  Case 4:18-cv-00275-RSB-CLR Document 25 Filed 06/02/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 MICHAEL ANTHONY BROWN,

                Plaintiff,                                CIVIL ACTION NO.: 4:18-cv-275

        v.

 OFFICER DENTON,

                Defendant.


                                          ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's December 4, 2020, Report and Recommendation, (doc. 20), to which no objections have

been filed. As plaintiff has failed to comply with the Court’s orders and rules, the Court ADOPTS

the Report and Recommendation as its opinion.         (Doc. 20).    This case is DISMISSED

WITHOUT PREJUDICE, and the Clerk of Court is DIRECTED to CLOSE this case.

       SO ORDERED, this 2nd day of June, 2021.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
